Title: James Madison to Waitman T. Willey, 14 June 1831
From: Madison, James
To: Willey, Waitman T.


                        
                            
                                Sir
                            
                            
                                
                                    
                                
                                June 14. 1831
                            
                        
                        
                        I have recd. your letter of the 6th. inst. and cannot more conveniently comply with the request it makes,
                            than by inclosing a manuscript "statement of the expences of a Student of the University of Virga." with a printed Copy of
                            "its Enactments"; and by referring to an article on College Instruction & Discipline in the last Am. Quarterly
                            Review Edited by Mr. Walsh, which I observe contains some particular explanation to which your enquiry may refer. With
                            friendly respects & good wishes 
                        
                            
                                J. M
                            
                        
                    